[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Tammy Sakers, has brought a small claims action, dated December 13, 1990, alleging the defendant, York Service Center acting by and through its agents, negligently towed her 1980 Mitsubishi pickup truck. The plaintiff claims that the rear gate of said pickup was ruptured so as to not close properly.
The defendant, on January 9, 1991, transferred this case to the regular docket by motion.
The plaintiff filed a motion for default dated April 8, 1991, which was granted by the court on June 27, 1991.
The plaintiff proceeded by way of a hearing in damages on October 3, 1991.
The plaintiff has by credible evidence admitted by agreement of counsel to this court proven damages to her motor vehicle in the amount of $710.65.
This case by virtue of the defendant's motion to transfer to the regular docket has become within the purview of C.G.S. 52-251a, providing for the allowance of reasonable attorney's fees.
The court finds that the sum of five hundred ($500.00) dollars represents reasonable attorney's fees for the handling of this matter.
Therefore, judgment may enter in favor of the plaintiff in the amount of $710.65 as damages together with and in addition the further sum of $500.00 as reasonable attorney's fees and further such costs as the plaintiff may be allowed by statute.
JOHN W. MORAN, JUDGE